DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Desatoff (US Patent 5694115) in view of Glassman et al (US Patent 8362906).
Regarding claim 1, Figure 1 of Desatoff discloses an appliance [10]:
capable of alternating between an on state and an off state [column 3 lines 15-55], both while connected to a power source [17 and 19]
having an electrical load [11]
the appliance free from electrical switches capable of switching the high current electrical load between the on state and the off state [Desatoff does not disclose any electrical switches]
Desatoff does not explicitly disclose having a motor comprising a high-current inductive electrical load.
Glassman discloses having a motor comprising a high-current inductive electrical load [column 1 lines 10-45; blender well-known to have motor comprising a high-current inductive load].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a motor comprising a high-current inductive electrical load as taught by Glassman in the appliance of Desatoff for the purpose of remote controlling a blender, as implied by Glassman [column 1 lines 10-45], since it would have been a matter of simple substitution of one known element for another to obtain predictable results.
Examiner’s Note: In paragraphs 12 and 13 of the instant application, the applicant states that an electrical switch could be included in the appliance while maintaining the functionality of the circuit. Therefore, including or not including an electrical switch in the appliance of the combination of Desatoff and Glassman, as applied above, would have been a matter of simple design-choice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842